RANDOLPH, Circuit Judge,
concurring, in which Circuit Judge HENDERSON joins:
On remand, the district court conscientiously reconsidered its 1978 conditional certification of the class and, after briefly describing General Telephone Co. of the Southwest v. Falcon, 457 U.S. 147, 102 S.Ct. 2364, 72 L.Ed.2d 740 (1982), decided to adhere to its earlier decision, although the court recognized that under Rule 23(c), Fed. R.Civ.P., it “could even now deny certification.” Hartman v. Wick, 600 F.Supp. 361, 367 n. 2 (D.D.C.1984). The Agency quite obviously could not have challenged, in the 1982 appeal, this 1984 ruling. The Agency’s failure to take a cross-appeal therefore could not have waived its objections to the ruling. The current appeal is the Agency’s first and only chance for appellate review of the district court’s decision to maintain its original class certification despite Falcon. For that reason alone the certification issue is before us.
I agree with the balance of the court’s opinion and therefore respectfully concur.